Citation Nr: 1211757
Decision Date: 02/03/12	Archive Date: 04/11/12

DOCKET NO.  07-13 652A	)	DATE 03 FEB 2012
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for Scheuermanns disease (spinal abnormality) (claimed as low back pain).

2.  Entitlement to service connection for a mental disorder (claimed as anxiety and depression).


REPRESENTATION

Veteran represented by:	Kenneth Richard Nunley, Agent


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


 INTRODUCTION

The Veteran served on active duty from March 1993 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is incarcerated at the Mississippi Department of Corrections (MDOC).  He was scheduled for a personal hearing before a Veterans Law Judge at the RO (Travel Board hearing) on September 22, 2011.  However, in a letter dated August 30, 2011, which is date-stamped as received at the RO on September 21, 2011, the Veteran requested to reschedule the hearing, stating that the MDOC authorities were refusing to transport him to the hearing.  This request was mailed more than two weeks prior to the scheduled date (as shown by a mail transaction history report from the MDOC).  Further, it was received at the RO prior to the scheduled hearing date, as shown by the date stamp.  Additionally, this is the Veterans first request to reschedule the Board hearing.  See 38 C.F.R. § 20.702(c) (2011).

For incarcerated veterans, the duty to assist requires that VA tailor its assistance to the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  The Board notes that VA regulations provide that an RO hearing may be scheduled at any other VA facility or federal building at which suitable hearing facilities are available.  However, these provisions do not apply to Board hearings.  See 38 C.F.R. §§ 3.103(a), 20.706 (amended effective August 23, 2011).  Rather, a hearing before a member of the Board will only be held in Washington, DC, or at a VA facility with adequate physical resources and personnel for the support such hearings.  See 38 C.F.R. § 20.705 (2011).  Accordingly, there is no regulatory authority for a Board hearing to be scheduled at a correctional facility.  However, if good cause is shown, a representative alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette.  See 38 C.F.R. § 20.700(b), (d) (2011).  Further, an electronic hearing may be scheduled where suitable facilities and equipment are available.  See 38 C.F.R. § 20.700(e).  

In the circumstances of this case, the case must be remanded to attempt to afford the Veteran his requested Board hearing, with reasonable attempts to accommodate for his incarcerated status.  The Board notes that, in a June 2011 statement, the Veteran requested to have a videoconference (electronic) hearing before a Veterans Law Judge, in lieu of a Travel Board hearing, with advance notice to allow for transportation to the hearing.  As such, the Veteran should be asked to clarify whether he desires a videoconference hearing or a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to clarify whether he desires to be scheduled for a videoconference hearing or a Travel Board hearing.  Once this issue is clarified, the Veteran should be scheduled for the requested type of hearing at the earliest opportunity.  

2.  In scheduling the hearing date, if the Veteran remains incarcerated, the AMC/RO should contact the facility at which he is confined, or other appropriate authority, and determine whether arrangements can be made to transport him to an appropriate VA facility for the purpose of attending the hearing.  If such request is allowed, then coordinate with the prison authorities for the scheduling of the hearing.

3.  If the Veteran's incarceration will prevent his appearance at the hearing, the AMC/RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented by an agent.  See 38 C.F.R. § 20.700(b), (d) (if good cause is shown, a representative alone may personally present argument to the Board at a hearing, or may present such argument in the form an audio cassette).  

4.  All attempts to accommodate the Veteran's Board hearing request, to include any communications with MDOC authorities, the Veteran, and his appointed agent, should be documented in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).
